Title: To Thomas Jefferson from Benjamin Smith Barton, 1 August 1796
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia, August 1st. 1796.
                    
                    Mrs. Rittenhouse has received the letter (dated July 3d), which was directed to her excellent husband, and our friend. It came too late to be read by him, for he died on the 26th of the preceding month, with the calmness and the fortitude of a philosopher. You, who knew him well, will regret his loss. Even his country must feel it. We have lost one of the wisest and one of the best of our men.
                    The 4th vol. of the Transactions of our Philosophical Society is now in the press. About 150 pages are printed off. Your account of the bones lately discovered, will be very acceptable to us. It will be in time, if we receive it within the term of five or six weeks from this time.
                    I beg you to accept of the little memoir which I send.
                    Be so good as to let me know, to whom, in this place, I shall repay the  money which you kindly lent to me, a considerable time since. I am, Sir, with very great respect, Your humble & obedient servant, &c.
                    
                        Benjamin Smith Barton
                    
                